Citation Nr: 0844504	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  06-28 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to an earlier effective date for the grant of 
service connection for post-traumatic stress disorder (PTSD).

2.  Entitlement to an evaluation in excess of 30 percent for 
service-connected PTSD for the period of September 19, 1996 
to January 25, 1999, and an evaluation in excess of 70 
percent for the period of January 26, 1999 to February 23, 
1999, and from April 1, 1999 to the present.

3.  Entitlement to an earlier effective date for the grant of 
a total disability rating for compensation based on 
individual unemployability (TDIU).

4.  Entitlement to service connection for residuals of a 
closed head injury, to include as secondary to service-
connected PTSD.


REPRESENTATION

Veteran represented by:	Glenn R. Bergmann, Attorney-
at-Law
ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1964 to July 
1965.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 RO decision, which granted 
TDIU, effective May 7, 2004, and granted a claim for service 
connection for PTSD, assigning staged ratings, effective 
November 20, 1996, and an April 2006 rating decision, which 
denied a claim for entitlement to service connection for 
residuals of a closed head injury, to include as secondary to 
service-connected PTSD.

The Board notes that, in a July 2005 rating decision, the RO 
assigned an effective date of January 26, 1999 for TDIU and 
increased the evaluation of the veteran's service-connected 
PTSD to 70 percent, effective January 26, 1999, with the 
exception of a period from February 24, 1999 to March 31, 
1999, in which she was assigned an evaluation of 100 percent.  

Since the RO did not assign the maximum disability rating 
possible for the veteran's PTSD, the appeal for a higher 
evaluation remains before the Board.  AB v. Brown, 6 Vet. 
App. 35 (1993) (where a claimant has filed a notice of 
disagreement as to an RO decision assigning a particular 
rating, a subsequent RO decision assigning a higher rating, 
but less than the maximum available benefit, does not 
abrogate the pending appeal).
 
The Board acknowledges that additional evidence has been 
submitted since the August 2006 statement of case (SOC) and 
the August 2007 supplemental statement of case (SSOC).  The 
Board notes that the evidence received after the August 2006 
SOC is either irrelevant to the PTSD and TDIU claims or 
duplicative of previously submitted evidence.  The evidence 
received after the August 2007 SSOC is also either irrelevant 
to the veteran's claim for service connection for residuals 
of a closed head injury or duplicative of previously 
submitted evidence.  Therefore, a waiver of review by the 
agency of initial jurisdiction is not needed, and the Board 
may proceed to the merits of the claims.  

The Board also notes that the August 2006 SOC included the 
issues of entitlement to an earlier effective date for the 
grant of eligibility to Dependents' Educational Assistance 
under 38 U.S.C. chapter 35 and entitlement to an earlier 
effective date for an evaluation of 70 percent for PTSD.  
With regards to the claim for an earlier effective date for 
the grant of eligibility to Dependents' Educational 
Assistance, the Board notes that the veteran did not indicate 
in the September 2006 statement accepted in lieu of a VA Form 
9 that she wished to appeal this issue.  As such, the Board 
finds that this issue has not been properly appealed and is 
not currently before the Board. 

With regards to the veteran's claim of entitlement to an 
earlier effective date for an evaluation of 70 percent for 
PTSD, the Board notes that the veteran was granted service 
connection for PTSD in the May 2005 rating decision.  In a 
subsequent June 2005 notice of disagreement (NOD), the 
veteran's representative indicated that the veteran disagreed 
with the ratings assigned.  In a July 2005 rating decision, 
the RO construed this statement to indicate that the veteran 
was requesting an earlier effective date for the 70 percent 
evaluation assigned to the veteran's PTSD.  

However, the Board notes that the veteran submitted her NOD 
within 1 year of the initial rating decision granting service 
connection.  Where the veteran timely appealed the rating 
initially assigned for the service-connected disability 
within one year of the notice of the establishment of service 
connection for it, VA must consider whether the veteran is 
entitled to "staged" ratings to compensate her for times 
since filing her claim when her disability may have been more 
severe than at other times during the course of her appeal.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  
Consequently, the evaluation of the veteran's service-
connected PTSD is on appeal from 1996 to the present, to 
specifically include the period from 1996 to 1999 when the 
veteran was assigned a 30 percent evaluation.  Therefore, as 
the evaluation of the veteran's service-connected PTSD is on 
appeal from 1996 to 1999, the Board notes that this 
encompasses a claim for an effective date prior to 1999 for 
the veteran's 70 percent evaluation.  As such, the Board has 
recharacterized the veteran's claim for an earlier effective 
date for the 70 percent evaluation assigned to her service-
connected PTSD as being encompassed in the claim for 
increased ratings for her PTSD.   

Finally, the Board notes that the veteran's representative 
specifically indicated in a December 2006 statement that the 
veteran did not wish to have a hearing. 


FINDINGS OF FACT

1.  The veteran filed a formal claim for entitlement to 
service connection for PTSD on September 19, 1996, more than 
one year following her separation from service, without 
having filed an informal or formal claim for PTSD prior to 
that date.

2.  The record reflects that the veteran met all eligibility 
criteria for the establishment of service connection for PTSD 
as of September 19, 1996.

3.  The veteran's service-connected PTSD is manifested by 
depression, suicidal ideation, in-patient hospitalizations, 
and the inability to obtain or retain employment.

4.  The veteran's residuals of a closed head injury is not 
etiologically related to service or to a service-connected 
disability.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of September 19, 1996 
for the grant of service connection for PTSD have been met.  
38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. §§ 3.400, 
4.130, Diagnostic Code 9411 (2008).

2.  The criteria for a total evaluation 100 percent for PTSD 
have been met, effective September 19, 1996.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.130, Diagnostic Code 9411 
(2008), 4.132, Diagnostic Code 9411 (1996).

3.  The claim for an earlier effective date for a TDIU rating 
is dismissed as moot.  38 U.S.C.A. §§ 1155, 5110, 7105 (West 
2002); 38 C.F.R. §§ 3.400, 4.16(a) (2008).

4.  The veteran's residuals of a closed head injury was not 
incurred in or aggravated by active military service and is 
not proximately due to or the result of any service-connected 
disability.  See 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim for service connection 
for an increased rating for PTSD, the benefit sought on 
appeal has been granted in full, as discussed below.  As 
such, the Board finds that any error related to the VCAA on 
this claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 
& Supp. 2006); 38 C.F.R. § 3.159 (2008); Mayfield v. 
Nicholson, 19 Veteran. App. 103, (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).
With respect to the other claims on appeal, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  The requirement of requesting that the claimant 
provide any evidence in her possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless. 

VCAA letters were provided to the veteran in December 2003 
and December 2005.  See 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b)(1) (2008); Quartuccio, at 
187.  These letters informed her that additional information 
or evidence was needed to support her claims, and asked her 
to send the information or evidence to VA.  See Pelegrini II, 
at 120-121.  The Board notes that, with respect to the 
veteran's claim for service connection for residuals of a 
closed head injury, while the December 2005 letter informed 
the veteran of the requirements for establishing service 
connection on a secondary basis, it did not inform the 
veteran of the requirements for establishing service 
connection on a direct basis.  However, the Board finds that 
the veteran was notified of these requirements in the 
December 2006 SOC.  In August 2007, a SSOC was also issued 
with regards to this claim.  In addition, it is clear from 
the statements submitted by the veteran's representative that 
he and the veteran had actual knowledge of these 
requirements.  Therefore, the Board finds that the error in 
not providing specific notice by letter is harmless, and that 
to remand for further development would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom.  Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  See also 
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

With regards to disagreements as to the initial disability 
rating or effective date assigned, where, as here, service 
connection has been granted, the claim of service connection 
has been more than substantiated, as it has been proven, 
thereby rendering 38 U.S.C.A. § 5103(a) notice no longer 
required because the purpose that the notice was intended to 
serve has been fulfilled.  Furthermore, once a claim for 
service connection has been substantiated, the filing of a 
notice of disagreement with the rating of the disability or 
effective date does not trigger additional 38 U.S.C.A. § 
5103(a) notice.  See Dingess v. Nicholson, 19 Vet. App. 473, 
490-491; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

With regards to the veteran's claim for service connection 
for residuals of a closed head injury, since the Board has 
concluded that the preponderance of the evidence is against 
the claim for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Regardless, the Board notes that a letter was sent to the 
veteran in March 2006, which described how appropriate 
disability ratings and effective dates were assigned.  

As will be discussed in greater detail below, the Board is 
granting an increased schedular rating of 100 percent for 
PTSD, effective September 19, 1996.  As such, the claim for 
an earlier effective date for TDIU becomes moot.  VAOPGCPREC 
6-99, 64 Fed. Reg. 52375 (1999).  Furthermore, there is no 
basis under the law and regulations for awarding an effective 
date for TDIU prior to the earliest award of service 
connection for a disability.  38 C.F.R. §§ 3.400, 4.16.  As 
September 19, 1996, is the earliest date on which the veteran 
has been awarded compensation for any disability, and because 
she is being awarded a 100 percent rating as of that date, 
there is no reasonable possibility that any further notice or 
assistance could substantiate an effective date for TDIU 
prior to September 19, 1996.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and 
relevant private and VA medical records are in the file.  All 
records identified by the veteran as relating to these claims 
have been obtained, to the extent possible.  The Board 
acknowledges that, with regard to the veteran's claim for 
service connection for residuals of a closed head injury, the 
veteran's representative indicated in a September 2008 
Informal Brief that VA failed to obtain relevant records from 
the University of Kansas Hospital.  However, the Board notes 
that these records have been obtained and were specifically 
addressed in the August 2007 SSOC.  The Board finds that the 
record contains sufficient evidence to make a decision on the 
claims.  VA has fulfilled its duty to assist.

With respect to the claim for service connection for 
residuals of a closed head injury, the Board notes that the 
case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held 
that an examination is required when (1) there is evidence of 
a current disability, (2) evidence establishing an "in-
service event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.

The Board acknowledges that the veteran has not been afforded 
a VA examination with regards to this claim.  However, the 
Board also notes that there is no competent medical evidence 
linking this disability to military service or a service-
connected disability, and no lay evidence of a continuity of 
symptomatology suggesting an association to service.  

The Board is aware that Charles v. Principi, 16 Vet. App. 370 
(2002), requires VA to obtain a medical nexus opinion where 
the claimant has been diagnosed as having tinnitus and has 
proffered competent lay evidence of continuous symptoms of 
the disorder since discharge from service.  Here, however, 
the veteran has not proffered lay statements indicating that 
she has had continuous symptoms of this disability since 
active duty.  Instead, she has indicated that she injured her 
head in September 2000 as a result of a horse-back riding 
accident, which was in some way associated with her PTSD.  
Id.  However, she has never explained her basis for asserting 
this association, and has continued to only asserted a 
general relationship between her PTSD and this fall. 

The Board is cognizant that lay testimony is competent when 
it regards the readily observable features or symptoms of 
injury or illness and "may provide sufficient support for a 
claim of service connection," as well as evidence sufficient 
to meet the criteria for obtaining an examination or opinion.  
Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
However, a layperson, such as the veteran, is generally not 
capable of opining on matters requiring medical knowledge.  
Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom.  
Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 
119 S. Ct. 404 (1998).  In this case, the veteran has not 
indicated with any specificity how PTSD could have caused her 
to fall from a horse.  As noted, she has merely put forth a 
very general assertion of a relationship between her PTSD and 
the fall, and the Board believes that expressing such a 
general opinion is beyond her competence as a lay person.  
Therefore, the Board finds that the third prong of McLendon 
is not met, and that a VA examination or opinion is not 
warranted.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2008).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2008). 

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

Service connection may also be granted for a disability that 
is proximately due to or the result of an established 
service-connected disability.  38 C.F.R. § 3.310 (2008).  
This includes disability made chronically worse by service- 
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).  The Board notes that there was a recent amendment to 
the provisions of 38 C.F.R. § 3.310. See 71 Fed. Reg. 52744- 
47 (Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen, it was made clear in 
the comments to the regulation that the changes were intended 
to place a burden on the claimant to establish a pre-
aggravation baseline level of disability for the non-service- 
connected disability before an award of service connection 
based on aggravation may be made.  This had not been VA's 
practice, which suggests the possibility that the recent 
change amounts to a substantive change in the regulation.  
For this reason, and because the veteran's claims were 
pending before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. § 3.310 in effect before 
the change, which is more favorable to the claimant.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2008).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2008).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2008).

The veteran's entire history is reviewed when making a 
disability determination.  See 38 C.F.R. § 4.1 (2008).  But 
where service connection has already been established, and 
increase in the disability rating is at issue, it is the 
present level of the disability that is of primary concern.  
See Francisco v.  Brown, 7 Vet. App. 55 (1994).  Here, 
however, as mentioned above, as the veteran timely appealed 
the rating initially assigned for the service-connected 
disability within one year of the notice of the establishment 
of service connection for it, VA must consider whether the 
veteran is entitled to "staged" ratings to compensate her for 
times since filing her claim when her disability may have 
been more severe than at other times during the course of her 
appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).

1.  Entitlement to an earlier effective date for the grant of 
service connection for PTSD.

The veteran claims that an earlier effective date, prior to 
November 20, 1996, should be assigned for the grant of 
service connection for PTSD.  Essentially, she asserts that 
she filed a claim for service connection for PTSD in 
September 1996 and, as such, service connection should have 
been granted back to the date of her initial claim.  See NOD, 
October 2005.  

Under VA laws and regulations, a specific claim in the form 
prescribed by VA must be filed in order for benefits to be 
paid or furnished to any individual under laws administered 
by the VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 
3.151(a) (2008).  In general, the effective date of an award 
based on an original claim or a claim reopened after final 
adjudication of compensation shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of the receipt of the application.  38 U.S.C.A. § 5110(a) 
(West 2002); 38 C.F.R. § 3.400 (2008).  Generally, the 
effective date of an award of disability compensation based 
on an original claim shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2008).  
However, if the claim is received within one year after 
separation from service, the effective date of an award of 
disability compensation shall be the day following separation 
from active service.  38 U.S.C.A. § 5110(b)(1) (West 2002); 
38 C.F.R. § 3.400(b)(2)(i) (2008).  The effective date of an 
award of disability compensation based on a claim to reopen 
after a final disallowance shall be the date of receipt of 
the new claim or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 
3.400(q)(ii), (r) (2008).

"Claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 
32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  Any communication or action, indicating an intent to 
apply for one or more benefits under laws administered by the 
VA from a claimant may be considered an informal claim.  Such 
an informal claim must identify the benefits sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  38 C.F.R. § 3.155(a) (2008).  To determine 
when a claim was received, the Board must review all 
communications in the claims file that may be construed as an 
application or claim.  See Quarles v. Derwinski, 3 Vet. App. 
129, 134 (1992).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that 
September 19, 1996, is the correct date for the grant of 
service connection for PTSD.  The evidence of record clearly 
indicates that the veteran's original claim for service 
connection for PTSD was submitted on September 19, 1996.  The 
veteran was initially denied service connection for this 
claim in a March 1997 rating decision.  The veteran appealed 
this initial denial and her claim has been pending before VA 
ever since.  When she was granted service connection in a May 
2005 rating decision, she immediately appealed the effective 
date and the assigned rating.  

The Board notes that the RO indicated in the August 2006 SOC 
that a review of the records from September 1996 failed to 
identify a credible diagnosis or symptoms linked to PTSD.  As 
discussed above, the effective date of an award of disability 
compensation based on an original claim shall be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 
3.400 (2008).  As such, November 20, 1996 was determined to 
be the date entitlement arose, as the RO found this to be the 
first reference of record to PTSD with characteristic 
manifestations and a formal claim for PTSD had been submitted 
at this time.  See VA treatment record, November 1996.

The Board acknowledges that the veteran's medical records 
from 1996 and 1997 alternatively note the veteran as having 
PTSD, bipolar affective disorder, borderline personality 
disorder, and depression.  See VA treatment records, November 
1996, September 1996, and September 1997.  While it appears 
that the first actual diagnosis of record of PTSD is from the 
November 20, 1996 VA treatment record, the Board notes that a 
September 4, 1996 VA treatment record included a note 
"requesting admission to PTSD."  While the veteran was not 
diagnosed with PTSD in this treatment record, it is clear 
that PTSD was something being discussed as a possibility at 
that point in time.  In addition, as the veteran was 
diagnosed with PTSD in November 1996, it is not unreasonable 
to conclude that the veteran was experiencing PTSD symptoms 2 
months prior, in September 1996.  In fact, the clinical 
psychologist who examined the veteran on November 20, 1996 
specifically indicated that the veteran had a long history of 
PTSD symptoms.      

Therefore, the Board finds that the criteria for an earlier 
effective date have been met and that September 19, 1996, is 
the correct date for the grant of service connection for PTSD 
under the provisions of 38 U.S.C. 5110(a) and 38 C.F.R. 
§ 3.400.

2.  Entitlement to an evaluation in excess of 30 percent for 
service-connected PTSD for the period of September 19, 1996 
to January 25, 1999, and an evaluation in excess of 70 
percent for the period of January 26, 1999 to February 23, 
1999, and from April 1, 1999 to the present.

The RO assigned the veteran an evaluation of 30 percent from 
November 20, 1996 to January 25, 1999, an evaluation of 70 
percent from January 26, 1999 to February 23, 1999, an 
evaluation of 100 percent from February 24, 1999 to March 31, 
1999, and an evaluation of 70 percent, effective April 1, 
1999, under Diagnostic Code 9411 for her service-connected 
PTSD.  The veteran seeks a higher rating.

As an initial matter, the Board notes that, as discussed 
above, the veteran's new date for the award of service 
connection for PTSD is now September 19, 1996.  As such, the 
effective date of the veteran's 30 percent evaluation is no 
longer November 20, 1996, but is now September 19, 1996. 
 
The Board also notes, that during the pendency of this 
appeal, VA amended the rating schedule for evaluating mental 
disabilities.  These revisions became effective on November 
7, 1996.  61 Fed. Reg. 52,695 (Nov. 7, 1996).  As the 
veteran's claim was received on September 19, 1996, the Board 
is required to consider the claim in light of both the former 
and revised schedular rating criteria. 

The criteria pertaining to PTSD in the VA Schedule for Rating 
Disabilities that were in effect prior to November 7, 1996, 
provided a 30 percent rating for a definite (moderately 
large) degree of impairment in the ability to establish or 
maintain effective and wholesome relationships with people.  
In such cases, the psychoneurotic symptoms resulted in such 
reduction in initiative, flexibility, efficiency, and 
reliability levels as to produce a definite (moderately 
large) degree of definite industrial impairment.  See Hood v. 
Brown, 4 Vet. App. 301 (1993) and VA O.G.C. Prec. Op. 9-93 
(Nov. 9, 1993).  A 50 percent rating was provided for a 
"considerable" impairment in the ability to establish or 
maintain effective or favorable relationships with people and 
when reliability, flexibility, and efficiency levels were so 
reduced as to result in "considerable" industrial impairment.  
A 70 percent rating was provided when the ability to maintain 
effective or favorable relationships was "severely" impaired 
and when the psychoneurotic symptoms were of such severity 
and persistence that there was severe impairment in the 
ability to obtain and retain employment.  A 100 percent 
rating was warranted when the attitudes of all contacts 
except the most intimate were so adversely affected as to 
result in virtual isolation in the community; or when there 
were totally incapacitating psychoneurotic, symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior; or when the veteran was demonstrably 
unable to obtain or retain employment.  38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996); see Johnson v. Brown, 7 Vet. 
App. 95, 97 (1994) (holding that the criteria in 38 C.F.R. § 
4.132, Diagnostic Code 9411, for a 100 percent rating were 
each independent bases for granting a 100 percent rating).

On November 7, 1996, these regulations were changed.  The new 
regulations establish a general rating formula for mental 
disabilities.  See 38 C.F.R. § 4.130 (2008).  Ratings are 
assigned according to the manifestation of particular 
symptoms.  However, the use of the term "such as" in 
38 C.F.R. § 4.130 demonstrates that the symptoms after that 
phrase are not intended to constitute an exhaustive list, but 
rather are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
Accordingly, the evidence considered in determining the level 
of impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.  Instead, VA must consider 
all symptoms of a claimant's disability that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the American Psychiatric 
Association:  Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV).

Effective November 7, 1996, the criteria for a 30 percent 
rating are occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  The 
criteria for a 50 percent rating are occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships  The criteria for a 70 percent rating are 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Finally the criteria for a 
100 percent rating are total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.
See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).

Within the DSM-IV, Global Assessment Functioning (GAF) scores 
are a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also, Richard v. Brown, 9 Vet. App. 266, 
267 (1996).  A GAF score is, of course, just one part of the 
medical evidence to be considered and is not dispositive.  
The same is true of any physician's statement as to the 
severity of a disability.  It remains the Board's 
responsibility to evaluate the probative value of any 
doctor's opinion in light of all the evidence of record.  

After a careful review of the record and for the reasons and 
bases expressed immediately below, the Board finds that the 
veteran's PTSD has consistently met the requirements of a 100 
percent rating since September 19, 1996, under the former 
criteria for rating PTSD.  Consequently, as the maximum 
disability rating available under former criteria is being 
awarded, the Board further finds that any error in not 
providing the veteran notice of that criteria is harmless.

As noted above, the criteria set forth in 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996), for a 100 percent evaluation are 
each independent bases for granting a 100 percent evaluation.  
See Johnson, supra.  Therefore, as the evidence of record 
reflects that the veteran was demonstrably unable to obtain 
or retain employment, effective September 19, 2006, a 100 
percent rating should be assigned as of that date to the 
present.   

In support of this rating, the Board has considered the June 
2006 letter submitted by a private clinical psychologist.  
This psychologist reviewed the veteran's medical records, to 
include a September 1996 treatment note, in which the veteran 
was noted as having severe depression with suicidal ideation.  
He also noted that she had a history of psychiatric 
admissions to in-patient services at Belleview Hospital in 
New York City, and VA Medical Centers in Wisconsin, Nebraska, 
and Minnesota.  He further noted that there has been no 
indication that she has been employed at any time since her 
discharge from the military and that her treatment records 
from 1996 to the present give no indication that her mental 
state has changed at any point.  The psychologist went on to 
state that it is apparent, based on the medical records from 
1996, that she was severely impaired by PTSD and unable to 
work or to seek employment at that time or subsequent to that 
time.  He concluded by opining that the medical records from 
1996 to 1999 reflect that the veteran met the criteria for 
total occupational and social impairment and that her 
symptoms of PTSD and depression were significant to preclude 
her from seeking and obtaining gainful employment. 

Upon review of the medical records from 1996 onward, the 
Board notes that, at no time, does it appear that the veteran 
retained employment.  The veteran was admitted to the VA 
Medical Center (VAMC) in Nebraska from August 26, 1996 to 
August 29, 1996 for evaluation for complaints of depression.  
At that time, she was assigned a GAF score of 40.  A VA 
treatment record from September 1996 indicated that the 
veteran had a psychiatric history since 1970 and had been 
committed to Belleview in New York.  She was noted at this 
time as feeling suicidal.  She was admitted to the general 
psychiatry ward at the VAMC in Tomah from September 4, 1996 
to November 27, 1996.  At discharge, she had a global 
assessment function (GAF) score of 55.  In a VA treatment 
record from January 1997, the veteran reported experiencing 
daily depression for 30 years, feelings of hopeless, 
helplessness, and worthlessness.  

In a May 2004 VA examination report, it was noted that the 
veteran reported being admitted to Bellevue Hospital, 
Milwaukee County Hospital, Lincoln VAMC, Minneapolis VAMC, 
Tomah VAMC, Kansas City VA, and Zablocki VA over the years 
for suicide attempts, suicidal ideation, depression, and PTSD 
symptoms.  It was noted that the veteran experienced no 
remission of her symptoms for many years.  Her average GAF 
score from 2000 to 2004  was 39 and her current GAF score was 
assessed as a 34.  The examiner further noted that the 
veteran's functioning had been impaired by her psychiatric 
symptoms for decades.  It was noted that the veteran's post-
military psychosocial adjustment had been a poor and 
declining one.  She reported not being able to be successful 
in any occupations or pursuits. 

Therefore, upon review of the medical evidence of record, the 
Board concludes that the veteran's PTSD more nearly 
approximates the criteria for an initial 100 percent rating.  
In light of the fact that the veteran was hospitalized on at 
least 2 occasions in 1996 alone for depression, suicidal 
ideation, and PTSD-related symptoms, and in consideration of 
the statements of the private clinical psychologist in 2006 
and the VA examiner in May 2004, indicating that the veteran 
has suffered severe social and occupational impairment for 
many years, the Board finds that an increased rating of 100 
percent is warranted.  Even if the veteran had been able to 
obtain any form of employment during this time period, it is 
clear from the medical evidence of record that she would not 
have been capable of retaining it, due to her need for in-
patient psychiatric treatment. 

In rendering this decision, the Board has taken into account 
that the veteran's GAF score was estimated to be a 40 at the 
Nebraska VAMC in August 1996, a 55 upon discharge from 
several weeks of in-patient VA treatment in Tomah in November 
1996, and a 34 in the May 2004 VA examination report, with an 
average of 39 over the prior 4 years.  According to the GAF 
scale, scores ranging from 31 to 40 can reflect some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) OR major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g. depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  Scores ranging from 41 to 50 can 
reflect serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  See DSM-IV at 47.  
Scores ranging from 51 to 60 can reflect moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) OR moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  Therefore, as the 
veteran had a GAF score of 40 in 1996 and an average of 39 
from 2000 to 2004, the Board finds these scores support the 
assertion that her PTSD has consistently prevented her from 
obtaining or retaining employment.  

In conclusion, the Board finds that the evidence of record 
supports an initial increased rating of 100 percent, 
effective September 19, 1996.  This is the maximum possible 
evaluation.  Assignment of staged ratings is not for 
application.  See Fenderson, supra.



3.  Entitlement to an earlier effective date for the grant of 
TDIU.

The veteran claims that an earlier effective date, prior to 
January 26, 1999, should be assigned for the grant of 
entitlement to TDIU.  Essentially, she asserts that she filed 
a claim in September 1996 and, as such, this date should be 
the effective date for her entitlement to TDIU.  See NOD, 
October 2005; VA Form 9 Appeal, September 2006.  

In VA O.G.C. Prec. Op. No. 6-99, VA's General Counsel held 
that a claim for TDIU may not be considered when a schedular 
100-percent rating is already in effect.  No additional 
monetary benefit would be available in the hypothetical case 
of a veteran having one service-connected disability rated 
100-percent disabling under the rating schedule and another, 
separate disability rated totally disabling due to individual 
unemployability under 38 C.F.R. § 4.16(a).  

As the Board has granted an earlier effective date of 
September 19, 1996, for the award of service connection for 
PTSD, and a 100 percent schedular rating for PTSD as of that 
same date, the claim for a TDIU as of that date has become 
moot.  Hence, that claim must be dismissed.  See Green v. 
West, 11 Vet. App. 472, 476 (1998), (citing Vettese v. Brown, 
7 Vet. App. 31, 34-35 (1994)); VAOPGCPREC 6-99, 64 Fed. Reg. 
52375 (1999); see also Morris v. Principi, 239 F.3d 1292, 
1296 (Fed. Cir. 2001).

As to the possibility of obtaining an effective date prior to 
September 19, 1996, for the award of TDIU, the Board notes 
that service connection is not current in effect for any 
disability prior to that date.  Thus, an effective date prior 
to September 19, 1996, is not permitted as a matter of law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994)



4.  Entitlement to service connection for residuals of a 
closed head injury, to include as secondary to service-
connected PTSD.

The veteran is also seeking entitlement to service connection 
for residuals of a closed head injury, as secondary to 
service-connected PTSD.  The veteran contends that her 
residuals of a closed head injury are a result of her 
service-connected PTSD.  See Informal Brief, September 2008.  
Specifically, she claims that she fell from a horse, 
incurring a head injury, due to her PTSD in September 2000.  
Id.; see VA Form 9 Appeal, February 2007.  

A review of the veteran's service medical records reflects no 
complaints, treatment, or diagnosis of a closed head injury.  

With regards to granting service connection on a direct 
basis, regulations provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
evidence, including that pertinent to service, establishes 
that the disability was incurred in service.  38 C.F.R. 
3.303(d) (2008).  The Board notes that the evidence of record 
indicates that the veteran was involved in a horse-riding 
accident in September 2000, after which she was treated for 
and diagnosed with a closed head injury, along with 
subarachnoid hemorrhage, and impaired mobility, self-care, 
communication, cognition, and vision.  See University of 
Kansas Hospital treatment record, October 2000.  The claims 
folder, however, contains no medical evidence of record 
indicating that the veteran suffered a closed head injury in 
service or relating any current residuals of a closed head 
injury to service.  In addition, the veteran does not allege 
that she incurred residuals of a closed head injury in 
service.  As such, the veteran's claim cannot be granted on a 
direct basis.  See Hickson, supra. 

With regards to granting service connection on a secondary 
basis, the Board notes that the claims folder contains no 
medical evidence indicating that the veteran's PTSD resulted 
in a horse-riding accident.  Without medical evidence 
indicating a link between the veteran's residuals from the 
horse accident and her service-connected PTSD, service 
connection cannot be granted on a secondary basis.      

The Board acknowledges the veteran's contention that she has 
residuals of a closed head injury as the result of her 
service-connected PTSD.  The veteran can attest to factual 
matters of which she had first-hand knowledge.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
However, the veteran as a lay person has not been shown to be 
capable of making medical conclusions, thus, her statements 
regarding causation are not competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  While the veteran is 
competent to report what comes to her through her senses, she 
does not have medical expertise.  See Layno v. Brown, 6 Vet. 
App. 465, 469-470 (1994).  As discussed above, the veteran 
has not provided any explanation as to how her claimed head 
injury is the results of her service-connected PTSD.  
Instead, she has only generally asserted such a relationship, 
and the Board believes that such a general assertion is 
beyond the competence of a lay person.

Therefore, as the competent medical evidence of record does 
not indicate that the veteran suffered a closed head injury 
in service, that her current residuals of a closed head 
injury can be related to her active duty, or that her current 
residuals of a closed head injury is related in any way to 
her service-connected PTSD, service connection cannot be 
granted on either a direct or a secondary basis.

In summary, the Board concludes that the preponderance of the 
evidence is against the claim for service connection, and the 
benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) 
is not for application.  There is not an approximate balance 
of evidence.  See generally Gilbert, supra; Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).











ORDER

Entitlement to an earlier effective date of September 19, 
1996 for the grant of service connection for PTSD is granted.

Entitlement to a total 100 percent evaluation for PTSD, 
effective September 19, 1996, is granted.

The claim of entitlement to an earlier effective date for the 
award of TDIU is dismissed.

Entitlement to service connection for residuals of a closed 
head injury, to include as secondary to service-connected 
PTSD is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


